DETAILED ACTION
Status of Application
Receipt of the response to the non-final office action, the amendments to the claims and applicant arguments/remarks, filed 01/21/2021, is acknowledged.  Declaration under 37 CFR §1.132, filed by applicant on 01/21/2021, is also acknowledged.  
Claims 1-9 and 12-17 are pending in this action.  Claims 10-11 have been cancelled previously.  Claims 1, 3, 6, 7 have been amended.  New claim 17 has been added.  No new matter was added.  Claims 1-9 and 12-17 are currently under consideration.  
Any rejection or objection not reiterated in this action is withdrawn.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
This application is a 371 of PCT/EP2017/074021, filed September 22, 2017, which claims benefit of foreign priority to EP161924725, filed October 5, 2016.  

Inventorship
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Information Disclosure Statement
The information disclosure statement, filed 11/09/2020, is acknowledged and has been considered.  Please see the attached initialed PTO-1449.
It appears that the information disclosure statement recites the wrong application number US 2019060199, and the correct number is US 2019/0060199 by Suzuki et al.  The US 2019/0060199 has been considered.  Clarification is required.  
Foreign language references listed in the information disclosure statement, for which no English translation has been provided, have not been considered.  If an English abstract has been provided or available for a foreign language document then only the English abstract has been considered.

Claim Objections
Claims 6 and 17 are objected to because of the following informalities:  
As stated previously, the alternatives recited in claim 6 (that can be present in disclosed compositions) should be defined by a proper Markush language, e.g., “a surfactant is selected from the group consisting of an anionic surfactant, a non-ionic surfactant, ..., and mixtures thereof” for clarity.  
In newly added claim 17 the limitation “and alkyl ether carboxylic acids” should be corrected to “alkyl ether carboxylic acids” for clarity. 
Appropriate correction is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Metter et al., US 2015/0272860 (hereinafter referred to as Mette) and Springer et al., US 2011/0117219 (hereinafter referred as Springer).
Metter teaches hair care products for treatment of damaged hair (Title; 0009, 0015, 0020) that may include: 
0.0001-10% of mixture of amino acids, e.g., alanine, glutamic acid, proline, and/or mixture thereof (Claim 2; Para. 0010; 0026-0027; 0040 as applied to claims 1, 6, 13 and 14);  
(ii)  0.01-8 wt% of cocamidopropyl betaine (i.e., zwitterionic surfactant; Claim 7; Para. 0186-0189 as applied to claims 1-3 and 6), and/or anionic surfactant, e.g., alkyl ether carboxylic acids (Para. 0268), alkyl sulfates (Para. 0276), alkyl and/or alkenyl ether phosphates (Para. 0281), etc. (Para. 0266- 0293 as applied to claim 17);
(iii)  aqueous-alcoholic carriers, e.g., water and ethanol solutions (Para. 0016 as applied to claims 1, 4 and 6);
(iv) dyes, opacifiers, pearlescent agents, fragrance oil (Para. 0392-0404 as applied to claims 15 and 16). 
Metter also teaches said products/formulations (i)  have pH value of 2-6 (Para. 0411 as applied to claim 5); (ii) can be in form shampoo, conditioner, rinses, mask, lotion (Para. 0016) allowing thereby multiple applications; and can be applied to the hair, and rinsed from the hair after an exposure period (Claim 14; Para. 0406-0409 as applied to claims 6-9). 
Metter does not specifically teach that said products/formulations may include such anionic surfactant as sodium lauryl ether sulphate (also known as sodium laureth sulfate claim 2). 
Springer teaches hair treatment products for repairing already damaged hair, e.g., by bleaching, coloring, etc. (Title; Para. 0002-0003, 0041-0042), wherein said products may include (i) a mixture of amino acids, e.g., alanine, glutamic acid, proline (Claim 5; Para. 0030); mixture of surfactants (Para. 0113) such as cocamidopropyl betaine and sodium laureth sulfate (Table 2; Examples); water and/or alcohols such as ethanol (Para. 0045, 0047, 0060); and other additives such as fragrance, dyes, opacifiers,  pigments, preservatives (Para. 0157).  Springer teaches that said products/formulations have a pH of 3-7 (Para. 0040); and can be used as hair treatments, hair rinse, shampoo, conditioner, gel, emulsion, solution, spray, etc.(Para. 0037).
Therefore, it is the examiner’s positions that the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, because every element of the invention has been collectively taught by the combined teachings of the references.  
With regards to the relative concentrations/ratios instantly claimed, it should be noted that differences in experimental parameters such as concentration of compounds in a solution/formulation will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such parameter is critical.  The prior art teaches formulations that may include claimed compounds in claimed amounts.  One of ordinary skill in the art at would have recognized the concentration of each ingredient in multi-component composition as result-effective variables that determine the composition’s physical/chemical properties and efficacy.  Optimization within prior art conditions or through routine experimentation does not support patentability absent comparative evidence of criticality of the claimed range.  MPEP § 2144.05 (II).  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or In re Aller 105 USPQ 233, 255 (CCPA 1955).
Regarding the claimed property of the surfactants (e.g., forms dispersion of micelles in the solvent), it is noted that the cited prior art teaches the compositions that are substantially the same as the compositions recited by the instant claims.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are expected to be present.  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  MPEP § 2112.02.

Response to Arguments
Applicant's arguments, filed 01/21/2021, have been fully considered, but they were not found to be persuasive for the reasons set forth above.  Additional examiner’s comments are set forth next.
In response to applicant’s argument that cited prior art does not teach to choose the amino acid combination as instantly claimed, as stated previously, the cited prior art teaches the use of mixtures of amino acids (e.g., alanine, glutamic acid, proline) in combination with other constituents in compositions for hair treatment.  Therefore, the claims are obvious over the combination of elements disclosed, and the mere fact that a reference suggests a multitude of possible combinations
In response to applicant’s argument that cited prior art does not recite claimed amino acids in preferred embodiments and/or examples, it is noted that:
(i)  Cited prior art identify claimed amino acids as preferred constituents (Metter in Para. 0027);
(ii) Nonpreferred embodiments can be indicative of obviousness. Merck & Co. v. Biocraft Laboratories Inc. 10 USPQ 2d 1843 (Fed. Cir. 1989); In re Lamberti 192 USPQ 278 (CCPA 1976); In re Kohler 177 USPQ 399 (CCPA 1973); In re Mills 176 USPQ 196 (CCPA 1972); In re Bozek 163 USPQ 545 (CCPA 1969); In re Meinhardt 157 USPQ 270 (CCPA 1968); In re Boe 148 USPQ 507 (CCPA 1976); In re Nehrenberg 126 USPQ 383.  
(iii) A reference is not limited to working examples.  In re Fracalossi 215 USPQ 569 (CCPA 1982).  A generic disclosure renders a claimed species prima facie obvious. Ex parte George 21 USPQ 2d 1057, 1060 (BPAI 1991); In re Woodruff 16 USPQ 2d 1934 (Fed. Cir. 1990); Merck & Co. v. Biocraft Lab. Inc. 10 USPQ 2d 1843 (Fed. Cir. 1983); In re Susi 169 USPQ 423 (CCPA 1971).  
(iv) It is sufficient that the references clearly suggest doing what applicants have done.  In re Gershon 152 USPQ 602 (CCPA 1967).  
(v) Where the prior art product is very similar to the claimed product, the discovery of additional properties, which are held in common, does not make the compound unobvious.  In re Mod 161 USPQ 281 (CCPA 1969); In re DeMontmollin 145 USPQ 416 (CCPA 1965).
A rationale to support a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art.  KSR International Co. v. Teleflex Inc., 550 U.S. 2007. MPEP § 2143 and 2143.02.  To this point, it is noted that it is well known in the field (a) alanine improves hair surface hydrophobicity of bleach-damaged hair (Oshimura et al. cited herein); proline provides the protection against damage by reactive oxygen species/oxidative stress that can be caused by endogenous or environmental factors (EP1342474A1, Trueb cited herein); glutamic acid is used as a hair restorer, a nutrient for hair follicle, stimulator for blood vessels and blood circulation (CN106580722A cited herein).  Therefore, based on at least these reasons, it would be obvious to try a mixture of amino acids as instantly claimed in hair treatment compositions.  
Declaration provided by applicant shows that under the similar conditions (i.e., in combination with sodium lauryl ether sulphate and water) the mixture of glutamic acid, alanine, and proline works better on hairs than the mixture of phenylalanine, lysine, tyrosine.  To this point, it is noted that one skilled in the art would have understood that different multicomponent systems/compositions (used for the same purpose) might have different efficacy depending on compounds included as well as on chemical composition of hair type (see Robbins cited herein).  Therefore, it is the examiner’s positions that data provided in declaration does not overcome 103-rejection, but demonstrate the expected results that some compositions may work better than others on selected hair type.  
comprising (a) a surfactant(s) and (b) a specific mixture of glutamic acid, alanine and proline present in a specific weight ratio.  Therefore, said compositions may include other amino acids even in large amount (i.e., comprising).  To this point, it is noted that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Therefore, if applicant implies that said compositions include only amino acids as claimed, a feature that is taught as critical in the specification should be recited in the claims.  MPEP § 2164.08.  
Applicant is advised to clarify the scope of the claims and clearly point out the patentable novelty, which he/she thinks the claims present in view of the state of the art disclosed by the references cited to put the application in condition for allowance. 

Conclusion
No claim is allowed at this time.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 

Correspondence
No claim is allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA V. TCHERKASSKAYA whose telephone number is (571)270-3672.  The examiner can normally be reached on 9 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


/OLGA V. TCHERKASSKAYA/
Examiner, Art Unit 1615

/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615